543 So. 2d 1050 (1989)
STATE of Louisiana
v.
James QUINNEY.
No. K89-426.
Court of Appeal of Louisiana, Third Circuit.
April 21, 1989.
Writ Denied May 30, 1989.
*1051 Charles A. Riddle, III, Marksville, for applicant.
J. Edward Knoll, Dist. Atty., Marksville, for respondent.
Before GUIDRY, STOKER and YELVERTON, JJ.
WRIT GRANTED AND MADE PEREMPTORY: The trial court erred in refusing to quash and dismiss the prosecution due to the unreasonable delay between entry of a plea of guilty and sentence, i.e., thirteen (13) years. The delay, in and of itself, was unreasonable and the record does not reflect any factors which would justify such a delay. See, State v. Milson, 458 So. 2d 1037 (La.App. 3 Cir.1984). The ruling of the trial court is reversed and it is divested of jurisdiction to sentence relator for the offense. La.C.Cr.P. art. 874; State v. McQueen, 308 So. 2d 752 (La.1975).